January 31, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Fidelity Bond Filing Pursuant to Rule 17g-1 Artio Global Investment Funds (the “Trust”) File Nos. 811-06652 and 333-47507 Dear Sir or Madam: Pursuant to Rule 17g-1(g)(1)(A) of the Investment Company Act of 1940, as amended, enclosed please find a copy of 1) the Trust’s fidelity bond for the period December 21, 2010 to December 21, 2011; 2) an Assistant Secretary’s Certificate certifying the resolutions adopted by the Trust’s Board of Trustees approving the fidelity bond; and 3) the allocation agreement between the Trust and Artio Global Equity Fund Inc. with respect to the Bond. Please be advised that the fidelity bond premium has been paid for the period ending December 21, 2011. Sincerely, /s/ Tracie A. Coop Tracie A. Coop Assistant Secretary Artio Global Investment Funds ASSISTANT SECRETARYS CERTIFICATE I, Tracie A. Coop, Assistant Secretary of Artio Global Investment Funds (the Trust), hereby certify that the following resolutions were adopted by the Board of Trustees, including a majority of the disinterested
